DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 12 and 19 are amended in view of applicant’s response filed 7/18/2022.  Claims 7 and 18 are canceled.  Therefore, claims 1-6, 8-17 and 19-20 are currently under examination.
Status of Current Office Action
The indicated allowable subject matter in claims 7 and 18-19 is withdrawn in view of careful reconsideration of Hong et al. CN104081576A(Hong).  Rejection ground based on Hong is set forth below.  The present Office Action is made Non-Final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 8 recites the limitation of “a substrate comprising one or more of silicon, graphite, tin, antimony, hard carbon, phosphorus, aluminum, germanium, sulfur, iron fluoride, iron sulfide, copper fluoride and AXMO2(0<X<1, A=alkali metals and M=transition metals)”.  However, its parent claim 1 only recites a silicon substrate, which is a narrower limitation than the scope of claim 8.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-17 and 19-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Hong et al. CN104081576A(Hong).
Hong teaches a process for spraying a Si substrate with a Li containing solution to form a Li comprising ionic conductive coating[0055-0060, 0064, 0123], wherein the Li containing solution comprising:
Organic agent such as biphenyl[0032-0033,] in the amount of 0.5-20wt% [0105,0108];
Solvents such as tetrahydrofuran[0114] in the amount of 56-95wt%[0115];
Film forming agent such as vinylene carbonate or fluoroethylene carbonate[0101-0102] in an amount of 0.5-20wt%[0108];
Dissolved Li [0061] provided by inorganic particles of Li salts in an amount of 0.1-50wt%;
Hong further teaches a drying step[0130].
Regarding claims 1-6, 8-9, 11-17 and 19-20, the process as taught by Hong is a prelithiation step as claimed.  Additionally, the amounts of organic agent and film forming additive, and the implicit molar ratio of the Li metal source and the organic agent as taught by Hong overlap the claimed amounts of organic agent and film forming additive and the claimed molar ratio of alkali metal source and organic agent as recited in claims 1 and 12.  Additionally, the solvent concentration and the film forming agent concentration as taught by Hong overlap the claimed solvent and film forming agent concentrations.as recited in claim 19.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Regarding claim 10, although Hong does not explicitly teach the claimed use of an automatic spray gun, one of ordinary skill in the art would have found it obvious to have automated the spraying process by the use of an automatic spray gun since automating a process step is prima facie obvious.
Response to Arguments
Applicant’s arguments in the remarks filed 7/18/2022 have been considered but are moot because the new ground of rejection set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE102014202156 teaches a proves of treating a Si material with a precursor such as naphthalene and spraying the Si material with a solution comprising an electrolyte solution comprising one or more Li salts, a film forming such as vinylene carbonate or fluoroethylene carbonate in an solvent such as tetrahydrofuran.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733